DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “floating fleet systems and methods that enable users to pick-up and drop-off vehicles at any gated parking facility rather than a dedicated pick-up and drop-off location” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-19), Apparatus (claim 20)
2A – Prong 1: Judicial Exception Recited?
Yes – Claim 1 and its dependent claims receive a request for the one or more car-sharing vehicles, determine the one or more car-sharing vehicles in one or more nearby gated parking facilities, send information about the one or more car-sharing vehicles to the user, and receive a selected car-sharing vehicle in a nearby gated parking facility of the one or more nearby gated parking facilities from the user, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and 
Claim 14 and its dependent claims incorporate similar abstract ideas as those found in claim 1 and its dependent claims, but claim 14 and its dependent claims are written from the perspective of a user requesting a car-sharing vehicle while claim 1 and its dependent claims are written more from the perspective of a system/party receiving the request from the user. The analysis of claim 1 similarly applies to claim 14. Claim 14 and its dependent claims further recite details of the aforementioned abstract ideas, such as having a user specify parameters for a car-sharing vehicle and determining where to return a vehicle (as recited in claims 14-19), thereby exemplifying a mental process and organizing human activity.

Aside from general, high level recitations of a user interface and a server computing device, claim 20 performs the steps of initiating a request for a car-sharing vehicle; determining a location of the user interface; determining the one or more car-sharing vehicles in one or more nearby gated parking facilities; providing one or more available car-sharing vehicles within the one or more nearby gated parking facilities; displaying the one or more available car-sharing vehicles within the one or more nearby gated parking facilities; selecting a selected car-sharing vehicle; and 	removing the selected car-sharing vehicle from the one or more available car-sharing vehicles within the one or more nearby gated parking facilities. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to sales transactions and interactions among humans (i.e., organizing human activity). Removing the selected car-sharing vehicle from a gated parking facility is part of the sales transaction and may be an action performed by a human in accordance with the sales transaction (i.e., organizing human activity).

No – The apparatus claims include a server computing device, at least one processor, a memory, and machine readable instructions. Dependent apparatus claims 7, 14, 16, and 19 additionally incorporate a user interface. The process claims include a user interface and a server computing device. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, claims 14, 18, and 19 generally display information. All of the claims generally send, receive, and/or transmit data.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2019/0318275) in view of Morgal et al. (US 2010/0280700).
[Claim 1]	Sakurada discloses a vehicle floating fleet system for determining a location of a user and one or more car-sharing vehicles (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), the system comprising:
	a server computing device operated by a floating fleet service provider (abstract; fig. 2; ¶¶ 64, 101-102), the server computing device comprising:
		at least one processor (fig. 2; ¶¶ 64, 101-102);

		machine readable instructions stored in the memory that cause the vehicle
floating fleet system to perform at least the following when executed by the at least one processor (fig. 2; ¶¶ 64, 101-102):
			receive a request for the one or more car-sharing vehicles (¶¶ 52, 173),
			determine the one or more car-sharing vehicles in one or more
nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
			send information about the one or more car-sharing vehicles to the
user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), and
			receive a selected car-sharing vehicle in a nearby parking facility of the one or more nearby parking facilities from the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)).

[Claim 2]	Sakurada discloses wherein the machine readable instructions further cause the at least one processor to receive a location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user).
[Claim 3]	Sakurada discloses wherein the one or more car-sharing vehicles are within a predetermined radius of the location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user).
[Claim 4]	Sakurada discloses wherein the predetermined radius is selected by the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user. The predetermined distance may be set via input and inputs are provided by the user).

[Claim 6]	Sakurada discloses wherein: the vehicle inventory is a real-time list such that the server computing device removes the selected car-sharing vehicle from the vehicle inventory of available car-sharing vehicles to prevent others from renting the selected car-sharing vehicle (¶ 132 – When vehicles are reserved by users, they are scheduled to be used during specified time periods; ¶¶ 114-115 – Vehicles are identified as available or unavailable. By reserving a particular vehicle, it is understood that the system reserves it for use by a reserving user, thereby preventing others from renting that particular vehicle during existing reservation time periods).
[Claim 7]	Sakurada discloses wherein the information about the one or more car-sharing vehicles sent to the user is stored and accessible to the server computing device and displayed on a user interface (fig. 3; ¶¶ 112-119, 131-138).
[Claim 8]	Sakurada discloses wherein the information includes a vehicle style and a present vehicle location of each car-sharing vehicles within the vehicle inventory (¶¶ 109, 112-119). Sakurada does not explicitly disclose wherein the information includes a vehicle make, a vehicle model, a vehicle trim level, and a vehicle mileage for each car-sharing vehicle within the vehicle inventory. The information is only sent and made accessible. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).
[Claim 9]	Sakurada discloses wherein the nearby parking facility is operated by different operators (¶ 51 – Parking stations may be provided by different parties, including a vehicle owner and a company; ¶ 143 – The departure and destination parking stations may be distinct from each other, including in a “one-way use” scenario; ¶¶ 112-113). Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
Claims 10-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2019/0318275) in view of Morgal et al. (US 2010/0280700), as applied to claim 1 above (for claims 10-11), in view of Kamisawa (JP-5646781-B2).
[Claim 10]	Sakurada discloses wherein the machine readable instructions further cause the one or more processors (fig. 2; ¶¶ 64, 101-102) to:
	receive a request to return the selected car-sharing vehicle (¶¶ 111-112, 155-156),
	determine a return parking facility based on a location of the selected car-sharing vehicle (¶¶ 111-112, 155-156; ¶ 143 – A range of return location may be limited for a vehicle, e.g., so that the vehicle isn’t returned too far from its home location),
	add the selected car-sharing vehicle to an inventory of available car-sharing vehicles  (¶ 132 – When vehicles are reserved by users, they are scheduled to be used during specified time periods; ¶¶ 114-115 – Vehicles are identified as available or unavailable. By reserving a particular vehicle, it is understood that the system reserves it for use by a reserving user, thereby preventing others from renting that particular vehicle during existing reservation time periods; ¶¶ 155 – Monitoring of a vehicle for a particular reservation ends once it is returned to the correct parking station, thereby implying that the vehicle is ready for a new status, such as a new reservation or return to its owner).
	Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to calculate a rental charge based on use of the selected car-sharing vehicle. Kamisawa discloses that, upon return of a vehicle to a rental car “store” (i.e., location, station), a payment processing unit calculates an 
Sakurada does not explicitly disclose that the parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
[Claim 11]	Sakurada discloses wherein the nearby parking facility at which a user picked up the selected car-sharing vehicle is operated by a different operator than the return parking facility (¶ 51 – Parking stations may be provided by different parties, including a vehicle owner and a company; ¶ 143 – The departure and destination parking stations may be distinct from each other, including in a “one-way use” scenario; ¶¶ 112-113). Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify 
[Claim 14]	Sakurada discloses a vehicle floating fleet system for selecting one or more car-sharing vehicles (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), the system comprising:
	a user interface operated by a user (¶¶ 102, 112), the user interface comprising:
		at least one processor (fig. 2; ¶¶ 64, 101-102);
		a memory communicatively coupled to the at least one processor (fig. 2; ¶ 64, 101-102); and
		machine readable instructions stored in the memory that cause the vehicle floating fleet system to perform at least the following when executed by the at least one processor (fig. 2; ¶¶ 64, 101-102):
			transmit a request for the one or more car-sharing vehicles (¶¶ 52, 173),
			display a location of one or more nearby parking facilities
and display a plurality of information regarding the one or more car-sharing vehicles in the one or more nearby parking facilities based on a predetermined radius of a determined location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking 
			transmit a selected car-sharing vehicle in a nearby parking
facility of the one or more nearby parking facilities from the user interface (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)).
Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
	Sakurada determines a location of a user (Sakurada: fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user); however, Sakurada does not explicitly disclose that the determined location of the user is a determined location of the user interface. Kamisawa discloses that available rental cars may be determined to be in the vicinity of a user based on the location information of the user’s mobile terminal and GPS may be utilized to assist in location detection (Kamisawa: p. 12). In Sakurada, the user’s interface may be accessed through a user’s mobile terminal (Sakurada: fig. 1; ¶¶ 37, 112). The Examiner submits that it would have 
[Claim 15]	Sakurada discloses wherein the predetermined radius is selected by the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user. The predetermined distance may be set via input and inputs are provided by the user).
[Claim 16]	Sakurada discloses wherein the predetermined radius is customizable by the user on the user interface (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user. The predetermined distance may be set via input and inputs are provided by the user. A user enters input via an interface).
[Claim 17]	Sakurada discloses wherein the plurality of information includes a vehicle style and a present vehicle location of each car-sharing vehicles within the vehicle inventory (¶¶ 109, 112-119). Sakurada does not explicitly disclose wherein the plurality of information includes a vehicle make, a vehicle model, a vehicle trim level, and a vehicle mileage for each car-sharing vehicle within the vehicle inventory. The information is only sent and made accessible. These differences are only found in the see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).
[Claim 18]	Sakurada discloses wherein the machine readable instructions further cause the one or more processors (fig. 2; ¶¶ 64, 101-102) to:
	transmit a request to return the selected car-sharing vehicle (¶¶ 111-112, 155-156),
	display at least one return parking facilities based on a location of the selected car-sharing vehicle (fig. 3; ¶¶ 111-119, 155-156; ¶ 143 – A range of return location may be limited for a vehicle, e.g., so that the vehicle isn’t returned too far from its home location),

Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to display a rental charge based on use of the selected car-sharing vehicle. Kamisawa discloses that, upon return of a vehicle to a rental car “store” (i.e., location, station), a payment processing unit calculates an appropriate fee based on the usage time and settles the amount due (Kamisawa: pp. 14-15). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to calculate a rental charge based on use of the selected car-sharing vehicle so that the appropriate parties are compensated for the car-sharing services provided in a more efficient and rapid manner. While Sakurada and Kamisawa do not explicitly disclose that they display the rental charge, Sakurada provides users with a displayed interface for interactions with the users (Sakurada: fig. 3; ¶¶ 112-113). Also, Kamisawa explicitly states that the fee is transmitted to a store terminal (Kamisawa) and a payment processing unit executes payment processing based on the usage status and “notification may be made in conjunction with the transmission of data permitting vehicle return to the store terminal M3, and a charge may be collected directly from the customer at the store side, or a pre-registered credit You may settle with a card etc.” 
It is further noted that Kamisawa does display information and the displayed rental charge itself is non-functional description material. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of 
Sakurada does not explicitly disclose that the parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
[Claim 19]	Sakurada discloses wherein the plurality of information is filtered by the user to display on the user interface only the one or more car-sharing vehicles that meets the filtered information (fig. 3; ¶¶ 112-119).
[Claim 20]	Sakurada discloses a method for a vehicle float fleet system (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user), the method comprising:
	initiating, by a user interface by a user, a request for a car-sharing vehicle (fig. 2; ¶¶ 64, 101-102, 112);
	determining, by a server computing device, a location of the user (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user);

	providing, by the server computing device, one or more available car-sharing vehicles within the one or more nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
	displaying, on the user interface, the one or more available car-sharing vehicles within the one or more nearby parking facilities (fig. 3; ¶¶ 112-119 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user),
	selecting, on the user interface, a selected car-sharing vehicle (fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user and car-sharing vehicles (at parking stations) within a predetermined distance from the departure or destination location are presented to the user; ¶ 119 – The user selects a vehicle and a parking station(s)); and
	removing, by the server computing device, the selected car-sharing vehicle from the one or more available car-sharing vehicles within the one or more nearby parking facilities (¶ 132 – When vehicles are reserved by users, they are scheduled to be used 
Sakurada does not explicitly disclose that the nearby parking facilities are gated. Morgal discloses that shared vehicles may be stored behind a fence to prevent theft (Morgal: ¶ 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the nearby parking facilities are gated in order to help prevent theft of shared vehicles (as suggested in Morgal: ¶ 29), thereby encouraging more people to participate in the car-sharing service.
	Sakurada determines a location of a user (Sakurada: fig. 3; ¶¶ 112-113 – A departure or destination location of a user is a determined location of a user); however, Sakurada does not explicitly disclose that the determined location of the user is a determined location of the user interface. Kamisawa discloses that available rental cars may be determined to be in the vicinity of a user based on the location information of the user’s mobile terminal and GPS may be utilized to assist in location detection (Kamisawa: p. 12). In Sakurada, the user’s interface may be accessed through a user’s mobile terminal (Sakurada: fig. 1; ¶¶ 37, 112). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada such that the determined location of the user is a determined location of the user interface in order to more precisely determine a user’s actual current location. This would be especially useful for users who are not very .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2019/0318275) in view of Morgal et al. (US 2010/0280700), as applied to claim 1 above, in view of Chelnik (US 2019/0108700) in view of "SpotHero Partners With Hertz to Provide Smart Parking Solutions to Rental Car Customers." BusinessWire. February 13, 2018. Retrieved from {URL: https://www.businesswire.com/news/home/20180213005342/en/SpotHero-Partners-With-Hertz-to-Provide-Smart-Parking-Solutions-to-Rental-Car-Customers}, herein referred to as “SpotHero Smart Parking Solutions.” (NOTE: It is acknowledged that SpotHero is the Assignee of the instant application; however, this reference was published more than one year before Applicant’s effective filing date, thereby qualifying this reference as valid prior art.)
[Claim 12]	Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to transmit an electronic payment to the nearby parking facility after selected car-sharing vehicle exits the nearby gated parking facility. However, Chelnik describes a vehicle parking authorization assurance system and method that may utilize the SpotHero parking platform to facilitate parking reservation and payment (Chelnik: ¶¶ 28-30, 34, 49, 96, 102-109). “SpotHero Smart Parking Solutions” states:
SpotHero and Hertz are collaborating on a suite of mobility solutions to make parking easier for Hertz’s rental car customers, beginning with the ability to find, book and pay for off-street parking in more than 50 major cities across North 

A car rental service is an example of a car-sharing service. Chelnik provides an example of integrating the SpotHero platform with a third-party parking system (Chelnik: ¶ 49), where the parking system can charge a vehicle operator an appropriate fee for parking upon the vehicle exiting a parking facility and the transaction may occur automatically in response to the vehicle exiting the parking facility (Chelnik: ¶¶ 104-109). “SpotHero Smart Parking Solutions” describes some of the benefits associated with pairing a car rental (i.e., car-sharing) service with a parking reservation and payment service. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to transmit an electronic payment to the nearby parking facility after selected car-sharing vehicle exits the nearby parking facility in order to provide users of a car-sharing service with the value-added parking reservation and payment services to make a user’s car-sharing experience less stressful by offering more easy and convenient parking options to be utilized during the car-sharing period (as suggested in “SpotHero Smart Parking Solutions”).

[Claim 13]	Sakurada does not explicitly disclose wherein the machine readable instructions further cause the one or more processors to calculate a duration of time the selected car-sharing vehicle was present in the nearby gated parking facility, retrieve rate information for the nearby gated parking facility, and calculate an electronic payment amount based on the duration of time and the rate information. However, Chelnik describes a vehicle parking authorization assurance system and method that may utilize the SpotHero parking platform to facilitate parking reservation and payment (Chelnik: ¶¶ 28-30, 34, 49, 96, 102-109). “SpotHero Smart Parking Solutions” states:
SpotHero and Hertz are collaborating on a suite of mobility solutions to make parking easier for Hertz’s rental car customers, beginning with the ability to find, book and pay for off-street parking in more than 50 major cities across North America directly in the Hertz mobile app. Parking can be challenging for rental car customers, as drivers find themselves in unfamiliar cities with stressful time constraints and limited visibility into the cost of parking. The partnership between SpotHero and Hertz alleviates this stress and uncertainty with a mobile parking solution that provides renters with end-to-end predictability and control…The mobile integration between SpotHero and Hertz is an exclusive partnership in the car rental industry, powered by the SDK in SpotHero’s parking mobility platform. By leveraging SpotHero’s SDK, Hertz can offer parking reservations directly 

A car rental service is an example of a car-sharing service. Chelnik provides an example of integrating the SpotHero platform with a third-party parking system (Chelnik: ¶ 49), where the parking system can charge a vehicle operator an appropriate fee for parking upon the vehicle exiting a parking facility and the transaction may occur automatically in response to the vehicle exiting the parking facility (Chelnik: ¶¶ 104-109). Chelnik determines a parking fee based on the amount of time that the vehicle was parked in the parking facility (Chelnik: ¶ 108), which means that a parking fee is based on a duration of time a vehicle was present in the parking facility and corresponding rate information. “SpotHero Smart Parking Solutions” describes some of the benefits associated with pairing a car rental (i.e., car-sharing) service with a parking reservation and payment service. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Sakurada wherein the machine readable instructions further cause the one or more processors to calculate a duration of time the selected car-sharing vehicle was present in the nearby parking facility, retrieve rate information for the nearby parking facility, and calculate an electronic payment amount based on the duration of time and the rate information in order to provide users of a car-sharing service with the value-added parking reservation and payment services to make a user’s car-sharing experience less stressful by offering more easy and convenient parking options to be utilized during the car-sharing period (as suggested in “SpotHero Smart Parking Solutions”).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambrinos et al. (US 2015/0325058) – Controls access to a station for vehicle rental.
	Kolling (US 2013/0073349) – Sets a different price for parking if a vehicle is returned at a parking location within a given area compared to outside of the area.
	Mitsumaki et al. (US 2019/0311454) – Autonomously drives a vehicle from a storage location to a user pick-up location.
	Oesterling et al. (US 2019/0228345) – Determines the availability of a vehicle parking spot for a shared vehicle during a rental period and creates a profile (including driving and reservation habits) for a user.
	Latotzki (US 2017/0329346) – Allows a pick-up spot to be chosen and discloses autonomous driving capabilities (e.g., to pick up a driver, refuel/recharge a vehicle, and get a car wash).

	Hirose et al. (US 2021/0042670) – Schedules vehicle sharing in accordance with an expected arrival time of a user at a boarding location.
	Gallais et al. (US 2012/0116825) – Tracks the location of a shared public vehicle.
	Kozawa et al. (US 2016/0247327, EP 3040937 A1) – Determines a congestion state of a parking lot for car-sharing purposes.
	KR-101720854-B1 – Discloses the rental of a car through car-sharing.
	Hirose et al. (EP 3220318 A1) – Discloses a shared vehicle management system.
	Isezaki et al. (JP-2017102553-A) – Discloses car sharing.
	Bauer et al. (DE-102019113720-A1) – Discloses car sharing.
	Boye (DE-102018220433-A1) – Discloses car sharing.
	Homma et al. (JP-2018190463-A) – Discloses car sharing.
	Maehata et al. (JP-2017045233-A) – Discloses car sharing.
Williams, Robert. "Hertz, SpotHero Partner on Mobile Parking Reservation Tool." Marketing Drive, Published February 14, 2018, Retrieved from {URL: https://www.marketingdive.com/news/hertz-spothero-partner-on-mobile-parking-reservation-tool/517059/} – Discloses a mobile parking reservation service offered by SpotHero and Hertz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683